Mr. Justice Baker delivered the opinion of the court: This was an application by the county treasurer of Cook county for a judgment of sale against certain lands of appellants and others upon a delinquent special assessment. This appeal is from the judgment rendered upon that application. Two objections are urged to the judgment, the first of which is that the certificate- of publication of the delinquent list is insufficient. Precisely the same question is found in Hertig v. People ex rel. (ante, p. 237,) where it is decided adversely to appellants. The second objection is, that in the record of the confirmation proceeding it does not appear that the commissioners gave ten days’ notice of the application for judgment of confirmation. In the confirmation proceeding no objections were filed by appellants and no bill of exceptions was taken. The judgment was by default. The record of the judgment of confirmation recites: “It appearing to the court that the commissioners heretofore appointed to make said assessment have complied with all the requirements of the law as to posting and sending notices to the owners of the property assessed, and that . •J due notice, as required by law, has been given of this application, and of the making and return of the said assessment, and of the time for the final hearing thereon,” etc. There is nothing in the affidavit of the commissioners tending to show that the notices were not mailed in proper time, and in view of the findings of the county court in the confirmation proceeding it must be presumed that court had before it evidence to show that the notices were mailed in apt time. This case, upon that point, is governed by Perry v. People, 155 Ill. 307. The judgment is affirmed. judgment affirmed.